 

_AO 245B (CASD Rev. l/l9:) Judgment in a Criminal Case F § L E D

 

UNITED STATES DISTRICT CoURr APR 03 2019
soUTHERN DISTRICT oF CALIFORNIA CLERK, U'S. ,Z,;`,i,.,_R,C.,. COURT

 

 

 

l F.’l": GF CALlFORN|A
uNirED srmizs oF AMERICA JUDGMENT IN A ewng ZIA§E DEPuTY
j V_ (For Offenses Committed n or Atter November 1, 1987)
JUAN CARLOS GONZALEZ MACIAS (l)

charged as Juanj Carlos Gonzales Macias Case Numberi 3:19“CR'00333`GPC
l

Linda Alexandra McDonald

 

Defendant’s Attomey

USM Number i 67871-279

[:] _
THE DEFENDANT:
pleaded guilty to count(s) l of the Superseding Inforrnation

 

[l was found guilty on count(s)

 

after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Title and Section / Nature of Offense Count
8:1326(A),(B) - Remove`d Alien Found In The United States lss
The defendant is sentenced as provided in pages 2 through 2 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

ij The defendant has been found not guilty on count(s)

 

§ Count(s) Underlying Indictment is dismissed on the motion of the United States.

 

|X| Assessment: $lO0.00 waived

[j JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. l 14-22.

§ Fine waived ij Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

March 29. 2019

Date of Imp?;ition of Sentence :

HON. GONZALO P. CURIEL \
UNITED STATES DISTRICT JUDGE

AO 245B (CASD Rev. l 19) Judgment in a Crirninal Case

 

DEFENDANT: JUAN CARLOS GONZALEZ MACIAS (l) Judgment - Page 2 of 2
CASE NUMBER: 3: l9-CR-00333-GPC

IMPRISONMENT
The defendant is hereby committed to the custody of the F ederal Bureau of Prisons to be imprisoned for a total term of:
Time Served

 

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

l:|lj

 

l] The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
l:l at l A.M. on

 

 

|j as notified by the United States Marshal.

l . . . . .
[:] The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons: 1

|:l on or beforle
l:l as notified by the United States Marshal.
|:l as notified by the Probation or Pretrial Services Office,

 

 

 

 

RETURN
l have executed this judgment as follows:
l
Defendant delivered on tO
at ` , with a certified copy of this judgment
` UNITED STATES MARSHAL
` By DEPUTY UNITED STATES MARSHAL

3:19-CR-OO333-GPC

